Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000754
                                                    06-SEP-2012
                                                    10:49 AM




                       NO. SCPW-12-0000754

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   LAUREN N. WONG, Petitioner,

                               vs.

    THE HONORABLE KAREN T. NAKASONE, In her capacity as Judge
  of the First Circuit of the State of Hawai#i; and CHAD CHING,
                           Respondents.


                       ORIGINAL PROCEEDING
                     (CIV. NO. 1CC09-1-0500)

                              ORDER
  (By: Recktenwald, C.J., Nakayama, Acoba, and Pollack, JJ. and
     Circuit Judge Trader, in place of McKenna, J., recused)

          Upon consideration of petitioner Lauren N. Wong’s

August 30, 2012 petition for a writ of prohibition and/or a writ

of mandamus, the documents attached thereto and submitted in

support thereof, and the record, it appears that, at this time,

petitioner fails to demonstrate a clear and indisputable right to

relief and a lack of alternative means to obtain the requested

relief inasmuch as petitioner can seek approval to appear at the

September 21, 2012 settlement conference by telephone but, to

date, has never formally requested to appear by telephone at the
September 21, 2012 settlement conference.    Petitioner is

therefore not entitled to mandamus relief.    See Kema v. Gaddis,

91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A writ of mandamus

is an extraordinary remedy that will not issue unless the

petitioner demonstrates a clear and indisputable right to relief

and a lack of alternative means to redress adequately the alleged

wrong or obtain the requested action.   Moreover, where a court

has discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the petition for a writ of

prohibition and/or a writ of mandamus is denied.

           DATED: Honolulu, Hawai#i, September 6, 2012

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Richard W. Pollack

                               /s/ Rom A. Trader




                                -2-